 In the Matter of AUTO-LITE BATTERY CORPORATION, OWEN-DYNETODIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIOCase No.3-R-1111.-Decided February28, 19J6Mr. ZVilliam D. Driscoll,of Toledo, Ohio, for the Company.Messrs. Francis X. O'MealiaandEdward Gardino,of Syracuse,N. Y., for the Union.Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF TILE CASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,CIO, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAuto-Lite Battery Corporation, Owen-Dyneto Division, Syracuse,New York, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon clue notice beforeCyrilW. O'Gorman, Trial Examiner.The hearing was held atSyracuse, New York, on December 11, 1945. The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The TrNl Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYAuto-Lite Battery Corporation, Owen-Dyneto Division, a NewYork corporation, operates two plants at Syracuse, New York, whereitmanufactures automotive generators, windshield wipers, and small66 N. L.R. B., No. 11.1S8 AV O-LITE BATTERY CORPORATION159automotive electric equipment.During the past 12 months, its pur-chases of raw materials were valued in %,xcess of $1,000,000, 50 per-cent of which was obtained from points outside the State of NewYork.During the same period of time, the Company's finishedproducts were valued in excess of $1,500,000, of which 50 percent wasshipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, is a labor organization, affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recog.lition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TI31.APPROPRIATE UNITThe Union seeks to represent all guards, including sergeants,employed at the Company's Syracuse plants.The Company allegesthat a unit of guards is inappropriate, contending that they areidentified with management and are not employees within the mean-ing of the Act.The Company further urges that if the foregoingunit is found appropriate, sergeants should be excluded because oftheir supervisory status.The Company's guards are neither militarized nor deputized.Their duties, in the main, are confined to maintaining order andidentifying those seeking entrance to company property.The ordi-1The Field Examiner reported that the Unionsubmitted 10 cards, bearing the namesof employees listed on the Company's pay rollThere are approximately 10 employees in the appropriate unit. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDnary guards are not concerned with the formulation of companypolicy; they do not represent management in the processing of griev-ances, and while they are authorized to give orders for the purposeof fulfilling their duties, they have no authority to discharge or dis-cipline employees, or otherwise exercise supervisory or managerialfunctions as the Board customarily defines those terms.We find,contrary to the Company's contention, that the guards involvedherein are employees within the meaning of the Act.2Sergeants:The record reveals that the sergeants participate inconferences formulating company policy affecting guards ; they canchange the hours of a guard without consulting the plant manager,to whom the sergeants are directly responsible, and it is their dutyand responsibility to make recommendations affecting the status ofguards.In view of the foregoing, we are of the opinion that ser-geants are supervisory employees within the Board's customary defi-nition; we shall exclude them from the unit.We find that all guards employed at the Company's Syracuseplants, but excluding sergeants and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot amongemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Auto-Lite Bat-tery Corporation, Owen-Dyneto Division, Syracuse, New York, an2 SeeMatter of Bethlehem Steel Company,64 N. L. It. B. 1292, and cases cited therein. AUTO-LITE BATTERY CORPORATION161election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among employees in the unit found appropri-ate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.MR.GERARD D.REILLYtook no part in the consideration of theabove Decision and Direction of Election.686572--46-12